DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 47 and 48  have lead lines pointing to the same structure (see Figs. 2 and 6) and reference character 44h has lead lines pointing to two different structures (see Fig. 8), and reference characters 44h and 44g have lead lines pointing to the same structure (see Fig. 8).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character 44h has been used to designate both “gap” and “interlock hole” (see pg. 14 Ln. 11 – pg. 23 Ln. 7)
reference character 47a has been used to designate both “communication port” and “opening” (see pg. 18 Ln. 19 – pg. 24 Ln. 19)
reference character 56a has been used to designate both “plurality of elastic arms” and “the elastic arms” (see pg. 20 Ln. 20 – pg. 21 Ln. 24)
reference character 56b
reference character 57b has been used to designate both “plurality of ratchet gear teeth” and “the ratchet gear teeth” (see pg. 20 Ln. 15 – pg. 21 Ln. 19)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of a tank cap structure only, OR whether the claim is drawn to the combination of a tank cap structure AND a fuel tank with an oil filler port and oil filler port portion.  This is because while some portions of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (note the structural limitations of claim 1, Ln. 18-19, requiring “the oil filler port portion is provided on an outer circumferential surface of the cylindrical receiving portion”). It is noted further in connection with these limitations that is by now well settled that features not claimed may not be relied upon in support patentability. In this office action, the fuel tank with an oil filler port and the oil filler port portion are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation. Accordingly, all references in the claims to the fuel tank, the oil filler port and the oil filler port portion are considered to be merely functional. On the other hand, clarification of the scope of the claims is required.
	In other words, in claim 1, Ln. 1, the preamble reads, “A tank cap structure” and the body of the claim defines the tank cap structure. However, in claim 1, Ln. 2-3, applicants an oil filler port portion of a fuel tank and blocks an oil filler port…” which are all independent structures separate from the claimed tank cap structure. The original disclosure suggests that the fuel tank, the oil filler port and the oil filler portion being a separate structure independent of the claimed tank cap structure; therefore, the fuel tank, the oil filler port and the oil filler portion is NOT part of the claimed tank cap structure NOR an extension of the claimed tank cap structure. Therefore, it is unclear as to how the fuel tank with oil filler port and the oil filler port portion is part of the claimed tank cap structure; emphasis added.
As for claims 2-7, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, In view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasugai et al. (US 4795053; hereinafter Kasugai) in view of MacWilliams (US 5110003; hereinafter MacWilliams).
Regarding claim 1, Kasugai teaches a tank cap structure embodiment (1; as shown in Figs. 1-6), comprising:  a cap body (2) that is screwed to an oil filler port portion (15) of a fuel tank and blocks an oil filler port; a grip portion (13) that is provided so as to be relatively rotatable around a screw axis with respect to the cap body; a valve device that operates a float (19) in accordance with a fuel level position and opens and closes an opening (5) restricting an outflow of fuel; and a ratchet mechanism that is provided between the grip portion and the cap body and manages a fastening torque of the cap body, wherein the valve device includes a valve case (17) which has a cylindrical shape about the screw axis and accommodates the float, and a valve body (18) which has a tapered shape thinner than the valve case and extends toward the opening, wherein the cap body includes a cylindrical receiving portion (2b) which has a cylindrical shape about the screw axis, wherein a seal-receiving portion (i.e. the under surface of flange (2a)) receiving a seal member (14) held between the cap body and the oil filler port portion is provided on an outer circumferential surface of the cylindrical receiving portion, and wherein a valve-receiving portion (2c) receiving the valve device inserted into an inner circumference of the cylindrical receiving portion is provided on an inner circumferential surface of the cylindrical receiving portion (Kasugai Col. 2 Ln. 27 – Col. 6 Ln. 50).
	To the degree it can be argued that Kasugai fails to teach the valve body having a tapered shape thinner than the valve case and extends towards the opening.
	MacWilliams is in the same field of endeavor as the claimed invention, which is a tank cap structure. MacWilliams teaches a tank cap structure embodiment (210; as shown in Fig. 5) comprising: a cap body that is screwed to an oil filler port portion (220) of a fuel tank and blocks an oil filler port; a grip portion (262) that is provided so as to be relatively rotatable around a screw axis with respect to the cap body; a valve device that operates a float (296) in accordance with a fuel level position and opens and closes an opening (292) restricting an outflow of fuel; and a ratchet mechanism (40) that is provided between the grip portion and the cap body and manages a fastening torque of the cap body, wherein the valve device includes a valve case (284) which has a cylindrical shape about the screw axis and accommodates the float, and a valve body which has a tapered shape thinner than the valve case and extends toward the opening (see MacWilliams Fig. 5), wherein the cap body includes a cylindrical receiving portion (212) which has a cylindrical shape about the screw axis, wherein a seal-receiving portion (226 and 231) receiving a seal member (230) held between the cap body, and wherein a valve-receiving portion receiving the valve device inserted into an inner circumference of the cylindrical receiving portion is provided on an inner circumferential surface of the cylindrical receiving portion (MacWilliams Col. 6 Ln. 36 – Col. 7 Ln. 37).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make valve body (of Kasugai) to have a similar tapered shape (as taught by MacWilliams) because the resultant structures will work equally well and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)
Regarding claim 2, modified Kasugai as above further teaches wherein the valve device includes a biasing member (i.e. spring 12 in Kasugai OR spring 298 in MacWilliams) which biases the float in an operation direction of the float.
Regarding claim 5, modified Kasugai as above further teaches wherein the cap body includes a screw cylinder (218) which is positioned outward from the cylindrical receiving portion (212) see MacWilliams Fig. 5).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references above (as applied to claims 1-2 and 5, respectively) and further in view of Matayoshi et al. (US 20090242551; hereinafter Matayoshi).
Regarding claim 6, modified Kasugai as above further teaches wherein the thread is formed by a trapezoidal screw portion having a trapezoidal shape (see MacWilliams Fig. 5).
	However, Kasugai fails to teach wherein the oil filler port portion is made of a resin.
	Matayoshi is in the same field of endeavor as the claimed invention, which is a saddle type (i.e. motorcycle) fuel tank. Matayoshi teaches a saddle-type (i.e. motorcycle) fuel tank having an oil filler port portion (i.e. filler neck), and wherein the overall fuel tank is made from resin (Matayoshi Abstract and [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the oil filler portion (of Kasugai) out of resin (as taught by Matayoshi) to reduce the overall weight of a motorcycle as well as make the fuel tank more fuel-permeation-resistant. See MPEP §2144.07
Regarding claim 7, modified Kasugai as above teaches the tank cap structure (of claim 1) being used with a vehicle. However, Kasugai fails to teach the vehicle being a saddle-type vehicle.
	Matayoshi teaches a saddle-type (i.e. motorcycle) fuel tank having a tank cap (13f; see Matayoshi Figs. 1-4). 
See MPEP §2143(I)(B) or §2144.06(II)


Allowable Subject Matter
Claims 3-4 is/are objected to as being dependent upon a rejected base claim (in particular claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736